The Honorable Cue D. Soykin       Opinion No. H-862
Chairman
Texas Industrial Accident Board   Re: Whether the statutory
L.B.J. State Office Building      discount should be allowed
Austin, Texas 78701               when a lump sum payment
                                  under article 8306, section
                                  8(b), V.T.C.S., is paid to
                                  a widow or widower entitled
                                  to survivor's workmen's
                                  compensation benefits.
Dear Chairman Boykin:
     You have requested our opinion regarding the applicability
of the statutory discount to a lump sum payment to a widow
or widower under section 8(b) of article 8306, V.T.C.S., the
workmen'5 compensation law. That statute, after declaring
that "weekly benefits payable to the widow or widower of a
deceased employee shall be continued until the death or
remarriage of the beneficiary," states further:
          In the event of remarriage a lump sum
          payment equal in amount to the benefits
          due for a period of two (2) years shall
          be aid to the widow or widower. (Emphasis
          Zak
     Article 8306a, V.T.C.S., which requires a discount for
present payment in certain instances, provides, in pertinent
part:
             In all cases when the payments of weekly
          compensation due an injured employee or
          beneficiary coming within the provisions
          of the Workmen's Compensation Act are
          accelerated by increasing the amount of




                        p.3634
The Honorable Cue D. Boykin - page 2 (H-862)


         compensation by correspondingly decreasing
         the number of weeks for which the same is to
         be paid, and when the liability of the
         insurance company is redeemed by the payment
         of a lump sum, by agreement of parties
         interested, or as a result of an order made
         by the Industrial,,AccidentBoard or a
         judgment rendered by a court of competent
         jurisdiction, and when advanced payments of
         compensation are made, and in all cases when
         compensation is paid before becoming due,
         discount shall be allowed for present payment
         at four (4%) per cent, compounded annually.
you ask whether the   lump sum payment established by article
8306, section 8(b),   falls within one of the four categories
of article 8306a to   which that statute is applicable. We
may summarize those   categories as follows:
          1. Where payments of weekly compensation
          "are accelerated by increasing the amount
          of compensation by correspondingly decreasing
          the number of weeks";
          2.  where a lump sum payment is made as the
          result of an agreement of the parties, an
          order of the Industrial Accident Board, or
          a judgment of a court;
          3.  where "advanced payments of compensation
          are made"; and
          4.  where "compensation is paid befcre
          becoming due."
     A5 to the first category, section 8(b) does not appear
to direct the kind of payment by virtue of which the amount
of compensation is increased and tne number or weeks is
correspondingly decreased. In our opinion, this provision
contemplates a situation in which, for example, a claimant
who was entitled to the sum of $50 per week for 200 weeks
accepts in lieu thereof the sum of $200 per week for 50
weeks. The amount of compensation paid to a remarrying




                        p. 3635
The Honorable Cue D. Boykin - page 3 (H-862)


widow may or may not represent an increase in the amount she
would have received had she not remarried, depending entirely
upon the length of her life. The number of weeks is indeed
decreased, but there is no correspondence between the two
factors, as is required by the statute.
     The second category,is likewise inapplicable. The lump
sum payment made to the beneficiary is not the result of the
parties' agreement, or of an order of a court or the Industrial
Accident Board, but is totally the result of the statutory
directive. Neither do we believe that payment in the event
of remarriage constitutes an "advanced payment of compensation."
The statute clearly indicates that the lump sum payment is due at
the time of the beneficiary's remarriage. As a result, it
cannot be characterized as an "advanced payment." The same
reasoning is applicable to the fourth category. The lump
sum payment does not represent compensation "paid before
becoming due," because it is in fact -
                                     due at the time of the
remarriage.
     Thus, since none of the four categories to which the
statutory discount is applicable include the kind of lump
sum payment provided in article 8306, section 8(b), it is
our opinion that payments under that provision are not subject
to the statutory discount of article 8306a. Consequently,
a lump sum payment to a widow or widower under section 8(b)
of article 8306 should be made without discount.
                     SUMMARY
          Lump sum payments of workmen's compensaticn
          benefits to a widow or widower who remarries
          are not subject to the statutory discount of
          article 8306a, V.T.C.S.
                                   Very truly yours,



                                   Attorney General of Texas




                        8.3636
,   .




        The IionorableCue D. Boykin - page 4 W-862)




        Opinion Committee

        W




                               p.3637